Citation Nr: 0432962	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
benefits on behalf of his children, [redacted] and [redacted]


REPRESENTATION

Appellant represented by:  None

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  The appellant has custody of the veteran's 
minor children, [redacted]and [redacted]

In May 2002, the Department of Veterans Affairs (VA) Oakland, 
California, Regional Office (RO) denied the appellant's claim 
for an apportionment of the veteran's compensation benefits 
on behalf of his minor children in her custody, [redacted]and [redacted],
based on a finding that the apportionment of part of the 
veteran's income would cause him undue financial hardship.  
In July 2002, the RO continued the denial on the basis that 
the veteran was providing child support to the appellant for 
his children, [redacted]and [redacted].

In the substantive appeal filed in November 2002, the 
appellant requested a hearing at the RO before a Veterans Law 
Judge.  The appellant failed to appear at the hearing that 
had been scheduled for May 2003.  

The Board of Veterans' Appeals (Board) accordingly has 
construed the appellant's failure to appear for the hearing 
as a withdrawal of the request for such a hearing.  38 C.F.R. 
§ 20.702(d) (2003).

When this matter was last before the Board in December 2003, 
it was remanded to the RO for additional development and 
adjudicative action.

In July 2004 the RO most recently affirmed the determination 
previously entered.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's contested claim has been developed and both 
the appellant and veteran have been notified of the evidence 
necessary to substantiate her claim.

2.  The veteran, who is not residing with the appellant and 
their minor children, [redacted]and [redacted], is reasonably discharging 
his responsibility for child support.  

3.  The total amount of the veteran's VA compensation 
benefits does not permit an apportionment of a reasonable 
amount to [redacted]and [redacted]. 

4.  A special apportionment is not shown to be required as 
the appellant has not demonstrated economic hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's 
compensation benefits have not been satisfied.  38 U.S.C.A. 
§§ 5107, 5307, 7104 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 
3.348 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, prior to the initiation of the 
claimant's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA specified that except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the amended 
regulations otherwise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  66 Fed. Reg. 45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has recently held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant who 
had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
apportionment claim is substantially complete.  The appellant 
clearly identified the benefits sought and the bases for the 
claim.  

Second, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b).  The appellant has 
been advised of the type of evidence lacking to demonstrate 
entitlement to the benefits sought with the May 2002 
administrative decision, the July 2002 administrative 
decision, the October 2000 statement of the case, December 
2003 Board remand, May 2004 letter from the RO explaining the 
VCAA, and July 2004 supplemental statement of the case.  

The December 2003 Board remand and May 2004 letter from the 
RO specifically provided the appellant with notice of the 
VCAA and explained the respective rights and responsibilities 
under the VCAA.  It was further noted in the foregoing 
documents that what was lacking was evidence that the veteran 
provided no support for his minor children, [redacted] and [redacted], or 
that a financial hardship would be imposed upon them, without 
financial hardship being imposed upon the veteran, if an 
apportionment were not granted.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made efforts to obtain the appellant's financial records 
as they were identified by her.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the October 2003 Board remand, and the May 2004 
letter from the RO, the appellant was clearly advised as to 
which portion of evidence is to be provided by her and which 
portion is to be provided by VA.  The appellant was further 
advised of this information - including specifically the 
duties of the RO where federal records are concerned - in 
these documents.  That requirement of VA has been satisfied, 
and there is no additional evidence that needs to be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the December 2003 Board 
remand and the May 2004 letter from the RO.  This letter did 
indicate that the appellant had up to a year to respond.  

Although the year from the December 3, 2003 remand is 
approaching but has not yet passed, it is noteworthy that 
successful efforts were made to obtain evidence in the May 
2004 letter.  It is also most significant to note that there 
has been no indication of the existence of additional 
pertinent evidence.  

Given that the appellant has been fully advised of her rights 
and responsibilities under the VCAA, that she has had almost 
a full year to respond to that VCAA notice, that evidence was 
obtained following the initial notice, and that neither the 
appellant nor the veteran have given indication of the 
existence of additional evidence that has not been sought, 
the Board has concluded that VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in September 2001.  Thereafter, in the May and July 
administrative decisions, the RO denied the appellant's claim 
for the apportionment that is now at issue.  Only after those 
administrative actions were promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Analysis

At the onset, it is noted that the VA adjudication process is 
not meant to be an alternative forum for resolving domestic 
matters or for the enforcement of State court orders.  In 
this appeal, the appellant can prevail in her claim for 
apportionment of the veteran's compensation benefits if she 
satisfies VA laws and regulations pertaining to 
apportionments.

In September 2001, the appellant filed a claim for an 
apportionment of the veteran's VA benefits on behalf of the 
veteran's minor children who were in her care, namely,  
[redacted]and [redacted]. 

With the exception of the amount of apportionable VA benefits 
that the veteran receives, the facts of this case are not in 
dispute.  In May 1995, the veteran was awarded a 20 percent 
disability rating for his single service-connected 
disability, a right knee disorder.  He has maintained that 
disability rating to date.  Based upon that rating, the 
veteran currently receives $205 in disability compensation.  
His award of disability compensation benefits does not 
include additional benefits for his minor children, [redacted]and [redacted],who are in the appellant's custody.  At the time of the 
initiation of the appellant's claim for an apportionment, the 
veteran was also in receipt of VA vocational rehabilitation 
benefits in the amount of $679.  He is no longer in receipt 
of those benefits.  In any event, vocational rehabilitation 
benefits are not subject to apportionment.  38 C.F.R. § 3.458 
(2004).

The appellant states, and the evidence shows, that she has 
sole custody of the veteran's minor children, [redacted]and [redacted], and 
that the veteran is required to pay to her $300 per month of 
court-ordered child support and one-half of their medical and 
school expenses.  The appellant argues that the veteran makes 
child-support payments sporadically, averaging no more than 
$250 per month.  

She admits that the veteran gives an additional $100 per 
month directly to [redacted]and [redacted], but that these are gifts that 
should not be included as court-directed child support.  She 
alleges that under California law, the veteran should be 
contributing 25% of his income toward the support of his 
children, but does not do so.  She notes further that the 
veteran left significant bills and tax obligations behind 
when he left, and contributes nothing to these obligations, 
leaving her to accept full responsibility for these bills.  

The appellant alleges further that the veteran receives 
almost $1,500 from VA, including education benefits, 
vocational rehabilitation benefits, and disability benefits 
that include additional money for his minor dependents.  The 
appellant notes further that she lives in a rented townhouse 
with the veteran's two children struggling to make ends meet, 
while the veteran owns a home, recently purchased a new car, 
goes on vacation, pays nothing towards their old or current 
bills, and pays only $250 per month child support, only when 
he feels like it.  She believes that these circumstances are 
extremely unfair, and that VA should enforce the veteran's 
obligations to contribute to the support of his minor 
children, [redacted]and[redacted].  

In conjunction with her claim for apportionment, the 
appellant has submitted personal financial information on at 
least two occasions.  

Soon after filing her claim, the appellant provided financial 
information in May 2002 indicating that her monthly income 
was $2,002.00, while her expenses were $1,846.00, for a 
monthly surplus of $156.00.  

The most recent financial information was submitted by the 
appellant in May 2004.  This information shows that the 
appellant receives net take-home pay of $2,218.98.  She 
stated that the veteran was sporadic in his child-support 
payments, but that he averaged $250 per month paid to her.  




She reported that her monthly expenses totaled $2,289.50, 
which included $870 for rent, $269.50 for car payments, $100 
for past due medical expenses, $50 in back taxes, $275 for 
utilities, $75 for phone service, $50 in medical expenses, 
$100 for school expenses, and $500 for food.  

The veteran has submitted personal financial information as 
recently as May 2004.  That information shows that his income 
was $2,000, while his current spouse's income was $2,100.  
The veteran received $205 in monthly VA disability benefits 
for a total family income of $4,305.00.  He reported that he 
paid $250 per month to the appellant for child support for[redacted]
and [redacted],and gave $100 per month directly to [redacted]and [redacted].

As noted above, in May 2002, the RO denied the appellant's 
claim for an apportionment of the veteran's compensation 
benefits on behalf of his minor children in her custody, 
[redacted], based on a finding that the apportionment of part 
of the veteran's income would cause him undue financial 
hardship.  In July 2002, the RO continued the denial on the 
basis that the veteran was reasonably providing child support 
to the appellant for his children, [redacted]and [redacted].  

The law provides that all or part of compensation payable to 
a veteran may be apportioned if the veteran is not residing 
with his or her spouse or if his or her children are not 
residing with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's or the 
children's support.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. § 3.450 (2004).  The CAVC has held that it is not 
necessary for an apportionment claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

Regardless of any other provision regarding apportionment, 
however, where hardship is shown to exist, VA compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  38 
C.F.R. § 3.451 (2004).

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable to the veteran, the veteran's other sources 
of income, the other sources of income available to the 
recipients of the apportionment, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship for him, 
while apportioning less than 20 percent of his benefits would 
not provide a reasonable benefit for an apportionee.  38 
C.F.R. §§ 3.451, 3.453.
Veteran's benefits, however, will not be apportioned where 
the total benefit payable to the disabled person [the veteran 
in this case] does note permit payment of a reasonable amount 
to any apportionee [[redacted] and [redacted] in this case].  38 C.F.R. 
§ 3.458 (a) (2004).   

The evidence shows that the veteran pays an average of $250 
per month towards his court-ordered child support payments 
for [redacted] and [redacted], his children in the custody of the appellant.  
This amount is less than the $300 payments ordered by the 
Court, but by the appellant's own admission, the veteran also 
pays an average of $100.00 per month directly to [redacted]and[redacted]  
for their support.  




Although these payments may not comply with those that were 
directed by the State courts, given that their total exceeds 
the court-directed amount, for VA apportionment purposes, the 
payments must be considered a reasonable discharge of the 
veteran's obligations to support his children, [redacted]and [redacted]. 

Based upon the fact that the veteran is providing support to 
his minor children in the amounts noted, the Board finds that 
he has reasonably fulfilled his responsibility to support his 
dependent children, [redacted] and [redacted]. 38 C.F.R. § 3.450.  This is 
not to say that the veteran is in compliance with support 
orders that may have been issued by the State Courts, or that 
the appellant is without recourse if she believes that he is 
not paying his fair share.  

As noted above, the VA adjudication process is not meant to 
be an alternative forum for resolving domestic matters or for 
the enforcement of State court orders.  If the appellant 
wishes to enforce such matters, she must do so in the 
appropriate forum.  

Because the veteran is reasonably fulfilling his 
responsibility to support his minor children, [redacted]and [redacted], an 
apportionment of his disability compensation requires a 
finding of hardship on the part of the person seeking an 
apportionment and the absence of undue hardship for the 
veteran.  38 C.F.R. § 3.451.  In May 2002 and May 2004, the 
appellant reported her monthly income exceeded her expenses 
for the support of herself and her children, [redacted] and [redacted].  

Because the information reported by the appellant shows that 
her family's income exceeds their expenses for both 
necessities and otherwise, she has not shown that hardship 
exists.  The Board has determined, therefore, that the 
evidence does not show that hardship for the veteran's 
children, [redacted] and [redacted] exists, and that an apportionment of the 
veteran's VA disability compensation is not warranted.

Finally, even if an apportionment were found to be 
appropriate under one of the foregoing theories (general or 
special apportionment), given that the veteran is receiving a 
total of only $205 per month in VA disability payments, that 
amount does note permit payment of a reasonable amount to the 
appellant for either [redacted]and/or [redacted].  38 C.F.R. § 3.458 (a).  


ORDER

Entitlement to an apportionment of the veteran's disability 
compensation benefits on behalf of his children, [redacted]and[redacted], 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



